Citation Nr: 1120943	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO. 10-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1976 until December 1978. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

This appeal arises from disagreement with the initial evaluations following the grant of service connection for bilateral hearing loss. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. He was also afforded a formal VA examination. 

The Board notes that the Veteran has essentially claimed that the audio testing by VA does not accurately measure how his hearing loss affects his daily living, as indicated in his January 2009 notice of disagreement. The Court of Appeals for Veterans Claims held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results. Moreover, there was no evidence of the existence of any alternative testing method available. It was also found that an audiologist must provide a description of the functional effects caused by the hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Although the audiologist who conducted the October 9, 2008 VA examination did not provide a description of the functional effects caused by the hearing loss, the Veteran provided such evidence, including in his January 2009 notice of disagreement, wherein he reported such problems as difficulty watching television, with his relationships with people, and his ability to have conversations. As such, the Veteran was not prejudiced by any such failure, and his claim will thus be adjudicated.

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Merits of the Claim

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the 10 percent disability rating previously granted him. 

Hearing impairment is rated by mechanical application of the rating criteria. Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. 

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 4.85(f). The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

A VA examination was provided on October 9, 2008, in compliance with applicable VA regulations. The Veteran reported difficulty following conversations and listening to the radio and television. The audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
0
25
55
75
39
LEFT
105
105
105
105
105

The Veteran's CNC speech recognition scores were 100 percent for the right ear and 0 percent for the left ear. The right ear had an average decibel loss of 39 and the left ear had an average of 105. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear and Level XI for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a 10 percent rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are applicable in this case. The October 9, 2008 VA examination demonstrated puretone thresholds at each of the four specified frequencies of 55 decibels or more in left ear. However, under Table VIA, the Veteran would continue to correspond to a finding of Level XI for the left ear, which is the maximum possible. After plotting the hearing loss findings on Table VII, a rating in excess of 10 percent would still not be indicated.

The record also indicates that the Veteran received a VA examination on October 8, 2008, with an addendum provided later that month, but that that record generally did not indicate any findings applicable for rating his disability. 

The Board notes that the Veteran has contended that his bilateral hearing loss impacts his life in more severe of a manner than indicated by the 10 percent disability rating granted him. In his January 2009 notice of disagreement, he reported that his type of hearing loss also affected his day to day living in different ways that cannot be measured by test results. However, while the Veteran is clearly competent to subjectively report symptoms observable by laypersons, VA is bound to only consider the factors as enumerated in VA's rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994) and Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected hearing loss, and the appeal must be denied. 


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


